NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 10a0416n.06

                                       No. 09-1777

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                               FILED
In re: KELLY ANN LEWIS,                                                     Jul 12, 2010
                                                                      LEONARD GREEN, Clerk
       Debtor,

__________________                                    On appeal from the United States
                                                      District Court for the Eastern District
STUART A. GOLD, Chapter 7 Trustee,                    of Michigan

       Plaintiff-Appellant,

v.

KELLY ANN LEWIS,

       Defendant-Appellee.
                                            /

BEFORE:       MARTIN, RYAN, and KETHLEDGE, Circuit Judges.



       RYAN, Circuit Judge.        The defendant, Kelly Ann Lewis, is a debtor who filed a

voluntary Chapter 7 bankruptcy petition. The plaintiff, Stuart A. Gold, is the Chapter 7

Trustee for the bankruptcy estate and is contesting Lewis’s claim that her interest in a Ford

Motor Company employee buyout plan is exempt from bankruptcy proceedings under 11

U.S.C. § 522(d)(11)(E). After both the bankruptcy court and the federal district court ruled

in favor of Lewis, the Trustee appealed to this court. We will affirm the bankruptcy court’s

judgment for Lewis.
(No. 09-1777)                               -2-


                                             I.

       Lewis is a former Ford Motor Company employee and member of the United Auto

Workers union. In September 2006, Ford and the union agreed to eight different buyout

options for Ford-UAW workers who wished to terminate their employment at Ford. One

of the options was the Educational Opportunity Program (EDOPP), under which a

participant would receive, for up to four years, tuition reimbursement of up to $15,000 per

year, health care benefits, and an annual living expense stipend equal to 50% of the

participant’s annualized straight-time hourly wage at the time of termination after leaving

Ford. If an EDOPP participant decided to leave the program at any time, the participant

could choose to receive a payment equal to the amount offered under the Special

Termination of Employment Program (STEP), minus the cost incurred by Ford for the

participant’s enrollment in the EDOPP. The amount offered under the STEP is $100,000.

       On November 27, 2006, Lewis signed an “Application and Waiver Agreement,” in

which she agreed to the terms and conditions of the EDOPP and voluntarily terminated her

employment with Ford, thereby waiving all her rights to future earnings, pension benefits,

unemployment compensation, and UAW member benefits. The written agreement also

specifically stated that Lewis was physically able to work and suffered from no disabilities

precluding her from her earlier employment.

       On March 19, 2008, Lewis filed a voluntary Chapter 7 bankruptcy petition. By that

time, she had received $11,201.55 in tuition, books, and fees under the EDOPP. She had

also received one stipend payment of $27,622.40. Following the filing of her bankruptcy

petition, she received a second stipend payment of $27,622.40. In addition, Lewis may be
(No. 09-1777)                                 -3-


entitled to a final payment under the STEP if her participation in the EDOPP was

terminated, but that question is not before us.

       After Lewis claimed that her interest in the EDOPP was exempt from the bankruptcy

proceedings and the Trustee filed objections to Lewis’s exemption claim, the bankruptcy

court held hearings on the objections. On November 7, 2008, the bankruptcy court ruled

that Lewis’s interest in the EDOPP was exempt under 11 U.S.C. § 522(d)(11)(E). The

Trustee appealed the bankruptcy court’s decision to the federal district court.

       On May 21, 2009, the district court issued an order affirming the bankruptcy court’s

judgment. The Trustee appealed the district court’s decision to this court.

                                               II.

       We review a bankruptcy court’s legal conclusions under a de novo standard of

review. Parker v. Goodman (In re Parker), 499 F.3d 616, 620 (6th Cir. 2007). Moreover,

this court is not “bound by the district court’s legal determinations,” but directly reviews the

decision of the bankruptcy court. Stamper v. United States (In re Gardner), 360 F.3d 551,

557 (6th Cir. 2004).

                                              III.

       The bankruptcy court ruled that Lewis’s interest in the EDOPP is exempt under 11

U.S.C. § 522(d)(11)(E), which states the following:

       (d)    The following property may be exempted . . . :

              ....

              (11)     The debtor's right to receive, or property that is traceable to–

                       ....
(No. 09-1777)                                 -4-


                             (E)     a payment in compensation of loss of future
                       earnings of the debtor or an individual of whom the debtor is or
                       was a dependent, to the extent reasonably necessary for the
                       support of the debtor and any dependent of the debtor.

11 U.S.C. § 522(d)(11)(E).

         When interpreting a statute, we begin by considering the statute’s plain language

and we must enforce the statute “‘according to its terms.’” United States v. Ron Pair

Enters., Inc., 489 U.S. 235, 241 (1989) (quoting Caminetti v. United States, 242 U.S. 470,

485 (1917)). “The court must look beyond the language of the statute, however, when the

text is ambiguous or when, although the statute is facially clear, a literal interpretation

would lead to internal inconsistencies, an absurd result, or an interpretation inconsistent

with the intent of Congress.” Vergos v. Gregg’s Enters., Inc., 159 F.3d 989, 990 (6th Cir.

1998).

         The Trustee argues that the bankruptcy court incorrectly ruled that Lewis’s interest

in the EDOPP is “a payment in compensation of loss of future earnings.” 11 U.S.C. §

522(d)(11)(E). The Trustee argues that the statute is ambiguous because “loss of future

earnings” is a legal term used in tort cases necessarily involving a loss of earning capacity

due to a bodily injury. The Trustee urges the court to consider the legislative history of the

statute.

         We find that the language of the statute is clear and unambiguous. Subparagraph

(d)(11) lists a total of five types of benefits which are exempt: (A) reparation benefits; (B)

death benefits; (C) life insurance; (D) a payment “on account of personal bodily injury”; and

(E) “a payment in compensation of loss of future earnings.” 11 U.S.C. § 522(d)(11). In the

statute, the word “or” clearly separates subsection (E) from subsection (D), which refers
(No. 09-1777)                                 -5-


to a bodily injury. Based on the unambiguous language of the statute, and contrary to the

interpretation of the Trustee, we conclude that the legislature has not tied the loss of future

earnings to a bodily injury. The statute’s plain language is clear and leads to no internal

inconsistencies. Because the statute is clear and unambiguous, we therefore need not

“look beyond the language of the statute” to the statute’s legislative history. Vergos, 159
F.3d at 990.

       By agreeing to the terms and conditions of the EDOPP, Lewis received a payment

in exchange for waiving her right to all future earnings with Ford. This was a payment in

compensation of loss of future earnings. Consequently, Lewis’s interest in the EDOPP is

exempt from bankruptcy proceedings pursuant to 11 U.S.C. § 522(d)(11)(E).

                                              IV.

       For the reasons above, we AFFIRM the judgment of the bankruptcy court.